Citation Nr: 1316869	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of a shell fragment wound, right upper thigh with loss of tissue and atrophy.

2.  Entitlement to an evaluation higher than 10 percent for service-connected residuals of a shell fragment wound, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that continued the Veteran's 20 percent evaluation for residuals of a shell fragment wound, right upper thigh with loss of tissue and atrophy and granted a 10 percent evaluation for residuals of a shell fragment wound, right foot.  The Veteran filed a notice of disagreement (NOD) on August 2007 and received a statement of the case (SOC) on April 2009.  The Veteran perfected his timely appeal with the May 2009 submission of a VA Form 9. 

In March 2012, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of these proceedings has been associated with the Veteran's virtual claims file.

The  issue of entitlement to service connection for arthritis of the right ankle has been raised by the record, as shown in the statements of the Veteran in his August 2007 NOD and May 2009 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with an addendum opinion to the April 2012 VA examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  

The Veteran was provided with a VA examination on April 2012.  At this examination, the examiner took account of the Veteran's residuals of a shell fragment wound to the right thigh and foot.  The examiner identified the muscle groups involved in these residuals, to include muscle groups X, XIII, and XV.  The examiner noted cardinal symptoms and atrophy associated with his injuries as solely attributable to muscle group XV.  Muscle strength testing for each of the affected muscles was conducted and revealed 5/5, showing normal strength.  However, the examiner did not distinguish muscle groups affected when discussing scar, fascia, and muscle findings or x-ray findings of retained shell fragments.

An examination or opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, an examination is required when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4) (2012).  Here, the April 2012 VA examination is inadequate for the purposes of fully assessing the severity of the Veteran's right thigh and foot conditions.  Such findings as the nature of scars, fascial defects, and muscle substance or function are included in the evaluative criteria of objective findings in accordance with guidance on rating muscle disabilities.  See 38 C.F.R. § 4.56 (d) (2012).  Further, evaluative criteria for muscle disabilities also includes analysis of certain cardinal signs, to include X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile and visible or measurable atrophy.  Id.  All of these signs and symptoms were noted by the examiner, but not attributed to a specific muscle group.  As such, the Board's full evaluation of the current severity of the Veteran's disabilities with regard to all of the muscle groups involved in thus frustrated.  Accordingly, an addendum opinion is necessary in order to provide a more accurate picture of the Veteran's disabilities so that a more fully informed decision may be rendered.

In reviewing the examination, the examiner should distinguish the symptoms attributable for each muscle group, to include, but not limited to, the nature of scars, fascial defects, and muscle substance or function, as well as x-ray findings.  Further, because the Rating Schedule makes a distinction between evaluation of plantar and dorsal intrinsic muscles for muscle group X, the examiner should also make such a distinction in discussing signs and symptoms attributable to such.  See 38 C.F.R. § 4.73, Diagnostic Code 5310 (2012).

As this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for his right thigh and foot injuries and records of his VA care, dated since August 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2. After any new evidence has been associated with the claims file, contact the examiner who conducted the April 2012 VA muscles examination (or a suitable substitute if that examiner is unavailable) and obtain an addendum opinion in order to determine the current severity of the Veterans right thigh and foot disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

In particular, the examiner should distinguish the symptoms and findings attributable to the muscle groups X and XV separately, such as scars, fascia, and muscle findings, x-rays, etc.  The examiner is also requested to provide a separate discussion that distinguishes the  muscles affected in muscle group X, i.e. the plantar, dorsal, or both.  A new examination is not required unless determined to be necessary by the VA examiner.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



